DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a transport part” in claims 1-14;
“a moving mechanism” in claims 1-9 and 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a second nipping part having an outer surface, the second nipping part being configured to form, with the first nipping part, a nip region in which a recording medium is nipped by bringing the outer surface of the second nipping part into contact with the outer surface of the first nipping part, the second nipping part being relatively movable between a first position at which a distance from the second nipping part to the first nipping part is a first distance at which the nip region is formed and a second position at which the distance from the second nipping part to the first nipping part is longer than the first distance;
a transport part including a holder that holds a front end side of the recording medium, the transport part being configured to move the holder to transport the recording medium to pass through the nip region together with the holder while the recording medium is
being held by the holder; and
a moving mechanism configured to relatively move the second nipping part such that a middle point of a period from when a relative movement of the second nipping part from the first position to the second position is started before a holding position of the recording medium by the holder enters the nip region to when the second nipping part is
relatively moved to the first position after the holding position enters the nip region precedes a middle point of a period during which the holding position passes through the nip region; 
Regarding independent claim 4, a second nipping part having an outer surface, the second nipping part being configured to form, with the first nipping part, a nip region in which a recording medium is nipped by bringing the outer surface into contact with the outer surface of the first nipping part, the second nipping part being relatively movable between a first position at which a distance from the second nipping part to the first nipping part is a first distance at which the nip region is formed and a second position at which the distance from the second nipping part to the first nipping part is longer than the first distance;
a transport part including a holder that holds a front end side of the recording medium, the transport part being configured to move the holder to transport the recording medium to pass through the nip region together with the holder while the recording medium is being held by the holder; and
a moving mechanism configured to relatively move the second nipping part such that a middle point of a period from when a relative movement of the second nipping part from the first position to the second position is started before the holder enters the nip region to when the second nipping part is relatively moved to the first position after the holder enters the nip region precedes a middle point of a period during which the holder passes through the nip region; and,
Regarding independent claim 7, a second nipping part having an outer surface, the second nipping part being configured to form, with the first nipping part, a nip region in which a recording medium is nipped by bringing the outer surface of the second nipping part into contact with the outer surface of the first nipping part, the second nipping part being relatively movable between a first position at which a distance from the second nipping part to the first nipping part is a first distance at which the nip region is formed and a second position at which the distance from the second nipping part to the first nipping part is longer than the first distance;

the holder being accommodated in the recess to transport the recording medium to pass through the nip region together with the holder while the recording medium is being held by the holder; and
a moving mechanism configured to relatively move the second nipping part such that a middle point of a period from when a relative movement of the second nipping part from the first position to the second position is started before the recess enters the nip region to when the second nipping part is relatively moved to the first position after the recess enters the nip region precedes a middle point of a period during which the recess passes through the nip region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach transport parts including holders that pass a recording medium through a nip, however, they teach relatively moving to the nip forming position after a period during which the holding position passes through the nip region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852